On Motion for Rehearing
BRADY, Commissioner.
The motion for rehearing contains only one matter requiring comment. In this opinion we hold the provisions of § 71.860, RSMo 1959, Laws of Missouri, 1963, p. 126, Sec. A(l), inapplicable to this annexation. The plaintiffs contend this ruling is in direct conflict with that handed down on June 14 of this year in the case of City of Kirkwood, a Municipal Corporation v. Allen et al., 399 S.W.2d 30, by the Division No. 2 of the Supreme Court of this state. The Kirkwood case has been transferred to the Supreme Court en Banc where it is now pending with the result that there is presently no final ruling by that court upon this matter. However, we do not wish to *21dispose of plaintiffs’ motion for rehearing on that ground, as there are at least two other grounds upon which the inapplicability of Kirkwood, supra, can be shown and either of these would be sufficient. The first of these arises from the fact that in the instant case we are dealing with a constitutional charter city. Kirkwood, supra, did not involve such a city. The main issue before the court in Kirkwood was the constitutionality of the 1963 act, House Bill 21 of the 73rd General Assembly, which now appears as § 71.860 to § 71.920 of the Revised Statutes; that issue was never before this court. Regardless of the outcome of the Kirkwood case, it can have no application to that now before this court. In the event the court en Banc holds the 1963 act unconstitutional then obviously that act could have no application to the instant case and plaintiffs’ contention is without merit. On the other hand, even if the Supreme Court en Banc upholds the divisional opinion as to that issue, still Kirkwood does not rule the instant case so as to require a change in our original decision. This for the reason that the specific question before the court in Kirkwood was the application of Sec. A(2), of the 1963 act, now § 71.870, RSMo 1959, V.A.M.S. The court in Kirkwood did not rule upon the applicability of § 71.860, supra, as that section was not there involved.
Another reason Kirkwood, supra, does not rule the instant case is illustrated by the care which we took in the opinion in the instant case to point out that the annexation here involved became effective on April 5, 1960 and that nothing thereafter remained to be done to consummate the annexation. We were cognizant that in Kirkwood, supra, the divisional opinion deals at length with the fact that other actions were required to consummate that annexation and that these would necessarily have to take place after the effective date of the 1963 act, October 13, 1963. It is largely on that basis that § 71.870, supra, was held applicable to the City of Kirk-wood. In the instant case it is undisputed that this annexation was complete and final for over three years prior to the effective date of the 1963 act.
Since the date of the filing of the motion for rehearing, Division No. 1 of the Supreme Court of this state has handed down an opinion which squarely meets the issue of the applicability of § 71.860, supra, to constitutional charter cities which lie within the boundaries of St. Louis County. See St. Louis County, Missouri, and Lawrence K. Roos, Supervisor; and Theodore Glauert et al. v. City of Florissant, Mo., No. 51,204, December 14, 1965. It was therein held that the provisions of § 71.860, supra, were applicable to the City of Floris-sant, a constitutional charter city. Motions for rehearing or for transfer of that divisional opinion are still pending. However, again it should be noted that the annexation involved in the Florissant case had to be consummated after the effective date of § 71.860, supra, 1963 amendment. The election calling for the amendment to Florissant’s charter and providing for the annexation was held on January 14, 1964. There is nothing in Florissant, supra, to indicate the 1963 act is applicable to an annexation completed in April of 1960.
The motion for rehearing must be overruled. The Commissioner so recommends.
PER CURIAM.
The foregoing opinion of BRADY, C., is adopted as the opinion of this court. The motion for rehearing is overruled.
ANDERSON, Acting P. J., RUDDY, J., and JAMES D. CLEMENS, Special Judge, concur.